   Case 3:20-cv-00489-CHB Document 1 Filed 07/10/20 Page 1 of 6 PageID #: 1




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION

 UNITED STATES OF AMERICA,

                Plaintiff,

        v.
                                                      Case No. 3:20CV-489-CHB
 LUKE JOHN FLINT, a/k/a
 “coronavaccine.center”;
 “coronavaccine.today”;
 “coronatesting.site”;
 “coronatesting.center”;
 “coronavaccine.shop”;
 “coronavaccine.club”; and
 “covid19vaccine.center”

                Defendant.



                    COMPLAINT FOR PRELIMINARY INJUCTION
                             AND PERMANENT INJUNCTION

       For its Complaint against Defendant Luke John Flint a/k/a “coronavaccine.center,”

“coronavaccine.today,” “coronatesting.site,” “coronatesting.center,” “coronavaccine.shop,”

“coronavaccine.club,” and “covid19vaccine.center” (“Defendant”), the United States of America

(“United States”) alleges as follows:

                                        INTRODUCTION

       1.      Defendant is engaging in and facilitating or is about to engage in and facilitate a

wire fraud scheme exploiting the current COVID-19 pandemic.

       2.      On or about March 13, 2020, Defendant registered the following domain names

through GoDaddy.com: coronavaccine.center, coronavaccine.today, coronatesting.site,

coronatesting.center, coronavaccine.shop, and coronavaccine.club. On or about March 28, 2020,
   Case 3:20-cv-00489-CHB Document 1 Filed 07/10/20 Page 2 of 6 PageID #: 2




Defendant registered the following domain name through GoDaddy.com: covid19vaccine.center.

GoDaddy.com is headquartered in Scottsdale, Arizona and incorporated in Delaware.

       3.      Defendant created a website with the domain name coronavaccine.center, which

promotes and purports to allow consumers to pre-order a COVID-19 vaccine. When a consumer

enters the Defendant’s domain names coronavaccine.today, coronatesting.site,

coronatesting.center, coronavaccine.shop, coronavaccine.club, or covid19vaccine.center into a

search engine, he or she is automatically directed to Defendant’s coronavaccine.center website.

The Corona Vaccine Center also has a Facebook page that includes a link to the website.

       4.      The website includes several false and misleading statements, including that

Corona Vaccine Center offers “wholesale distribution online for Corona vaccine and related

supplies.”

       5.      The purpose of the website is to induce victims to pay Defendant and those

working in concert with him for a non-existent vaccine for COVID-19 amid the global pandemic.

       6.      The United States seeks to prevent injury to victims of this fraudulent scheme by

bringing this civil action under 18 U.S.C. § 1345 to enjoin Defendant’s ongoing wire fraud in

violation of 18 U.S.C. § 1343.

                                 JURISDICTION AND VENUE

       7.      The Court has subject matter jurisdiction over this action under 18 U.S.C. § 1345

and 28 U.S.C. §§ 1331 and 1345.

       8.      Venue is proper in this district under 28 U.S.C. § 1391(b)(2) because a substantial

part of the events or omissions giving rise to the claim occurred in this district.

                                          THE PARTIES

       9.      Plaintiff is the United States of America.


                                                  2
   Case 3:20-cv-00489-CHB Document 1 Filed 07/10/20 Page 3 of 6 PageID #: 3




       10.      Defendant Luke John Flint, acting alone or in concert with others, is the registrant

of coronavaccine.center, coronavaccine.today, coronatesting.site, coronatesting.center,

coronavaccine.shop, coronavaccine.club, and covid19vaccine.center, and has formulated,

directed, controlled, had the authority to control, or participated in the acts and practices set forth

in this Complaint. Defendant is a licensed commercial real estate broker in Louisville,

Kentucky. Defendant is the incorporator of two Kentucky corporations, Lazarus Investments

Corp. and Gotta Raise Cash Inc., and the manager of a Kentucky limited liability company, Hard

as Steel LLC.

                                 THE FRAUDULENT SCHEME

       11.      On May 27, 2020, HSI Special Agent Kay Brose, from a computer located in

Louisville, Kentucky, visited the “coronavaccine.center” website. Special Agent Brose observed

that the website offers “Coronavirus (COVID-19) Vaccine wholesale distribution online!” The

main page of the website advertises “Corona Vaccine Center – Corona Testing Center – Corona

Vaccine Club”.

       12.      The website includes several false and misleading statements. Specifically, the

website offers “wholesale distribution online for Corona vaccine and related supplies.” It states

that the “Corona Vaccine Center is a decentralized blockchain distribution ledger for direct

placement of vaccine to be easily obtained by all customers who require cost effect [sic] direct

access.”

       13.      The United States Food and Drug Administration (“FDA”) has confirmed that

there is no vaccine for COVID-19. Moreover, the FDA’s Center for Biologics Evaluation and

Research (“CBER”) regulates the development and research of new drugs. Defendant is not

registered to develop or manufacture a vaccine for COVID-19.

                                                   3
   Case 3:20-cv-00489-CHB Document 1 Filed 07/10/20 Page 4 of 6 PageID #: 4




        14.     If and when a vaccine is developed, in Kentucky, vaccines can only be distributed

by a licensed medical professional or a licensed wholesaler. Defendant is not, nor has he ever

been registered as a pharmacist or as associated with any wholesaler or manufacturer, nor is he

licensed as a medical professional.

        15.     The website identifies the Corona Vaccine Center’s address as 545 S Clay Street,

Louisville, Kentucky. However, the Jefferson County PVA public records show this address is a

vacant lot owned by Hard as Steel LLC, a Kentucky limited liability company managed by

Defendant.

        16.     The purpose of the website is to induce victims to pay Defendant and those

working in concert with him for a non-existent vaccine. The website falsely claims that it can

provide a non-existent vaccine for COVID-19 amid the global pandemic. At a minimum, the

website is accepting “pre-orders” for a vaccine that does not exist and it is unknown if and when

a vaccine will exist. The website provides a link for customers to pay for “pre-orders” with

Bitcoin, a form of cryptocurrency. When a consumer follows the link, it requests the consumer’s

name, shipping address, email, and mobile number. It also has a box to check to make a $100

BTC payment and a link to send the payment.

        17.     Victims may suffer financial losses from the wire fraud scheme in which

Defendant is engaged and facilitating.

        18.     Absent injunctive relief by this Court, Defendant’s conduct will cause injury to

victims.

                                 COUNT ONE 18 U.S.C. § 1345

        19.      The United States re-alleges and incorporates paragraphs 1 through 18 as though

fully set forth herein.



                                                 4
   Case 3:20-cv-00489-CHB Document 1 Filed 07/10/20 Page 5 of 6 PageID #: 5




         20.     By reason of the conduct described herein, Defendant is about to violate, is

violating, and/or has violated 18 U.S.C. § 1343 by engaging in and facilitating a scheme and

artifice to defraud and obtain money or property by means of false or fraudulent representations

with the intent to defraud, and, in so doing, is using or has used interstate or foreign wire

communications.

         21.     Upon a showing that Defendant is committing or is about to commit a violation of

18 U.S.C. § 1343, the United States is entitled, under 18 U.S.C. § 1345, to seek a temporary

restraining order, a preliminary injunction, and a permanent injunction restraining all future

fraudulent conduct. The Court may also grant such other relief it deems just and proper to

prevent a continuing and substantial injury to victims of the fraud scheme.

         22.     As a result of the foregoing, the Court should enjoin Defendant’s conduct under 18

U.S.C. § 1345.

                                     PRAYER FOR RELIEF

         WHEREFORE, the United States requests judgment in its favor and against the

Defendant, including the following relief:

         A.      That the Court issue the tendered Agreed Preliminary Injunction, pursuant to 18

U.S.C. § 1345, that Defendant, its agents, officers, and employees, and all other persons or

entities in active concert or participation with them, are restrained from committing wire fraud,

as defined by 18 U.S.C. § 1343, and from maintaining and doing business through the use of the

domains coronavaccine.center, coronavaccine.today, coronatesting.site, coronatesting.center,

coronavaccine.shop, coronavaccine.club, or covid19vaccine.center through any website or social

media;




                                                  5
   Case 3:20-cv-00489-CHB Document 1 Filed 07/10/20 Page 6 of 6 PageID #: 6




      B.       That the Court issue a permanent injunction, pursuant to 18 U.S.C. § 1345, on the

same basis and to the same effect;

       C.      All such further relief as may be just and proper.


                                                     Respectfully submitted,
                                                     RUSSELL M. COLEMAN
                                                     United States Attorney


                                                      s/ Nicole S. Elver
                                                     William Campbell
                                                     Nicole S. Elver
                                                     Assistant United States Attorney
                                                     717 West Broadway
                                                     Louisville, KY 40202
                                                     Phone No. (502) 582-6893
                                                     Fax No. (502) 625-7110


                                                     Counsel for the United States




                                                 6
                      Case 3:20-cv-00489-CHB Document 1-1 Filed 07/10/20 Page 1 of 1 PageID #: 7
-6 5HY                                                      &,9,/&29(56+((7
7KH-6FLYLOFRYHUVKHHWDQGWKHLQIRUPDWLRQFRQWDLQHGKHUHLQQHLWKHUUHSODFHQRUVXSSOHPHQWWKHILOLQJDQGVHUYLFHRISOHDGLQJVRURWKHUSDSHUVDVUHTXLUHGE\ODZH[FHSWDV
SURYLGHGE\ORFDOUXOHVRIFRXUW7KLVIRUPDSSURYHGE\WKH-XGLFLDO&RQIHUHQFHRIWKH8QLWHG6WDWHVLQ6HSWHPEHULVUHTXLUHGIRUWKHXVHRIWKH&OHUNRI&RXUWIRUWKH
SXUSRVHRILQLWLDWLQJWKHFLYLOGRFNHWVKHHW (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

, D      3/$,17,))6                                                                                       '()(1'$176

      8QLWHG6WDWHVRI$PHULFD                                                                              /XNH-RKQ)OLQW

     E &RXQW\RI5HVLGHQFHRI)LUVW/LVWHG3ODLQWLII                                                       &RXQW\RI5HVLGHQFHRI)LUVW/LVWHG'HIHQGDQW                -HIIHUVRQ
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                           127(      ,1/$1'&21'(01$7,21&$6(686(7+(/2&$7,212)
                                                                                                                      7+(75$&72)/$1',192/9('

     F $WWRUQH\V(Firm Name, Address, and Telephone Number)                                                $WWRUQH\V(If Known)




,, %$6,62)-85,6',&7,21 (Place an “X” in One Box Only)                                      ,,, &,7,=(16+,32)35,1&,3$/3$57,(6 (Place an “X” in One Box for Plaintiff
                                                                                                       (For Diversity Cases Only)                                        and One Box for Defendant)
9  86*RYHUQPHQW
u                                     u  )HGHUDO4XHVWLRQ                                                                     37) '()                                              37)     '()
        3ODLQWLII                            (U.S. Government Not a Party)                        &LWL]HQRI7KLV6WDWH         u     u;        ,QFRUSRUDWHGor3ULQFLSDO3ODFH        u       u 
                                                                                                                                                   RI%XVLQHVV,Q7KLV6WDWH

u  86*RYHUQPHQW                 u  'LYHUVLW\                                              &LWL]HQRI$QRWKHU6WDWH          u     u     ,QFRUSRUDWHGand3ULQFLSDO3ODFH     u       u 
        'HIHQGDQW                            (Indicate Citizenship of Parties in Item III)                                                            RI%XVLQHVV,Q$QRWKHU6WDWH

                                                                                                  &LWL]HQRU6XEMHFWRID           u     u     )RUHLJQ1DWLRQ                       u       u 
                                                                                                  )RUHLJQ&RXQWU\
,9 1$785(2)68,7 (Place an “X” in One Box Only)                                                                                           &OLFNKHUHIRU1DWXUHRI6XLW&RGH'HVFULSWLRQV
           &2175$&7                                            72576                                )25)(,785(3(1$/7<                       %$1.5837&<                     27+(567$787(6
u   ,QVXUDQFH                      3(5621$/,1-85<                3(5621$/,1-85<            u 'UXJ5HODWHG6HL]XUH          u $SSHDO86&         u )DOVH&ODLPV$FW
u   0DULQH                       u $LUSODQH                 u 3HUVRQDO,QMXU\           RI3URSHUW\86&       u :LWKGUDZDO                u 4XL7DP 86&
u   0LOOHU$FW                   u $LUSODQH3URGXFW              3URGXFW/LDELOLW\      u 2WKHU                              86&                      D
u   1HJRWLDEOH,QVWUXPHQW               /LDELOLW\             u +HDOWK&DUH                                                                                u 6WDWH5HDSSRUWLRQPHQW
u   5HFRYHU\RI2YHUSD\PHQW      u $VVDXOW/LEHO               3KDUPDFHXWLFDO                                                 3523(57<5,*+76              u $QWLWUXVW
        (QIRUFHPHQWRI-XGJPHQW           6ODQGHU                    3HUVRQDO,QMXU\                                             u &RS\ULJKWV                u %DQNVDQG%DQNLQJ
u   0HGLFDUH$FW                 u )HGHUDO(PSOR\HUV¶            3URGXFW/LDELOLW\                                           u 3DWHQW                    u &RPPHUFH
u   5HFRYHU\RI'HIDXOWHG               /LDELOLW\             u $VEHVWRV3HUVRQDO                                           u 3DWHQW$EEUHYLDWHG      u 'HSRUWDWLRQ
       6WXGHQW/RDQV                u 0DULQH                        ,QMXU\3URGXFW                                               1HZ'UXJ$SSOLFDWLRQ   u 5DFNHWHHU,QIOXHQFHGDQG
        ([FOXGHV9HWHUDQV           u 0DULQH3URGXFW                /LDELOLW\                                                  u 7UDGHPDUN                       &RUUXSW2UJDQL]DWLRQV
u   5HFRYHU\RI2YHUSD\PHQW             /LDELOLW\              3(5621$/3523(57<                       /$%25                     62&,$/6(&85,7<               u &RQVXPHU&UHGLW
       RI9HWHUDQ¶V%HQHILWV        u 0RWRU9HKLFOH            u 2WKHU)UDXG             u )DLU/DERU6WDQGDUGV          u +,$ II               u 7HOHSKRQH&RQVXPHU
u   6WRFNKROGHUV¶6XLWV          u 0RWRU9HKLFOH            u 7UXWKLQ/HQGLQJ             $FW                          u %ODFN/XQJ                  3URWHFWLRQ$FW
u   2WKHU&RQWUDFW                      3URGXFW/LDELOLW\      u 2WKHU3HUVRQDO          u /DERU0DQDJHPHQW              u ',:&',::  J          u &DEOH6DW79
u   &RQWUDFW3URGXFW/LDELOLW\   u 2WKHU3HUVRQDO                3URSHUW\'DPDJH              5HODWLRQV                    u 66,'7LWOH;9,            u 6HFXULWLHV&RPPRGLWLHV
u   )UDQFKLVH                           ,QMXU\                 u 3URSHUW\'DPDJH         u 5DLOZD\/DERU$FW             u 56,  J                      ([FKDQJH
                                     u 3HUVRQDO,QMXU\             3URGXFW/LDELOLW\       u )DPLO\DQG0HGLFDO                                            u; 2WKHU6WDWXWRU\$FWLRQV
                                            0HGLFDO0DOSUDFWLFH                                       /HDYH$FW                                                    u $JULFXOWXUDO$FWV
       5($/3523(57<                   &,9,/5,*+76             35,621(53(7,7,216          u 2WKHU/DERU/LWLJDWLRQ          )('(5$/7$;68,76             u (QYLURQPHQWDO0DWWHUV
u   /DQG&RQGHPQDWLRQ            u 2WKHU&LYLO5LJKWV          +DEHDV&RUSXV             u (PSOR\HH5HWLUHPHQW           u 7D[HV 863ODLQWLII     u )UHHGRPRI,QIRUPDWLRQ
u   )RUHFORVXUH                  u 9RWLQJ                   u $OLHQ'HWDLQHH               ,QFRPH6HFXULW\$FW                RU'HIHQGDQW                   $FW
u   5HQW/HDVH (MHFWPHQW       u (PSOR\PHQW               u 0RWLRQVWR9DFDWH                                           u ,56²7KLUG3DUW\           u $UELWUDWLRQ
u   7RUWVWR/DQG                u +RXVLQJ                       6HQWHQFH                                                        86&              u $GPLQLVWUDWLYH3URFHGXUH
u   7RUW3URGXFW/LDELOLW\              $FFRPPRGDWLRQV         u *HQHUDO                                                                                           $FW5HYLHZRU$SSHDORI
u   $OO2WKHU5HDO3URSHUW\      u $PHUZ'LVDELOLWLHV   u 'HDWK3HQDOW\                    ,00,*5$7,21                                                      $JHQF\'HFLVLRQ
                                            (PSOR\PHQW                2WKHU                     u 1DWXUDOL]DWLRQ$SSOLFDWLRQ                                    u &RQVWLWXWLRQDOLW\RI
                                     u $PHUZ'LVDELOLWLHV   u 0DQGDPXV 2WKHU        u 2WKHU,PPLJUDWLRQ                                                   6WDWH6WDWXWHV
                                            2WKHU                  u &LYLO5LJKWV              $FWLRQV
                                     u (GXFDWLRQ                u 3ULVRQ&RQGLWLRQ
                                                                    u &LYLO'HWDLQHH
                                                                          &RQGLWLRQVRI
                                                                          &RQILQHPHQW
9 25,*,1 (Place an “X” in One Box Only)
9  2ULJLQDO
u                        u  5HPRYHGIURP                u        5HPDQGHGIURP            u  5HLQVWDWHGRU       u  7UDQVIHUUHGIURP      u  0XOWLGLVWULFW   u 0XOWLGLVWULFW
    3URFHHGLQJ               6WDWH&RXUW                            $SSHOODWH&RXUW              5HRSHQHG                 $QRWKHU'LVWULFW              /LWLJDWLRQ   /LWLJDWLRQ
                                                                                                                       (specify)                        7UDQVIHU       'LUHFW)LOH
                                         &LWHWKH86&LYLO6WDWXWHXQGHUZKLFK\RXDUHILOLQJ(Do not cite jurisdictional statutes unless diversity)
                                                 86&
9, &$86(2)$&7,21                      %ULHIGHVFULSWLRQRIFDXVH
                                                                    SUHOLPLQDU\DQGSHUPDQHQWLQMXQFWLRQXQGHU86&WRUHVWUDLQDOOYLRODWLRQVRI86&
9,, 5(48(67(',1    u &+(&.,)7+,6,6$&/$66$&7,21                                               '(0$1'                                   &+(&.<(6RQO\LIGHPDQGHGLQFRPSODLQW
     &203/$,17         81'(558/()5&Y3                                                                                                -85<'(0$1'         u <HV      u;1R
9,,, 5(/$7('&$6( 6
                      (See instructions):
      ,)$1<                              -8'*(                                                                                           '2&.(7180%(5
'$7(                                                                   6,*1$785(2)$77251(<2)5(&25'
                                                                 V1LFROH6(OYHU
)252)),&(86(21/<

    5(&(,37                     $02817                                   $33/<,1*,)3                                     -8'*(                         0$*-8'*(
            Case 3:20-cv-00489-CHB Document 1-2 Filed 07/10/20 Page 1 of 2 PageID #: 8


AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                     Western District
                                                  __________ Districtof
                                                                      ofKentucky
                                                                        __________

                  United States of America                          )
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No.
                                                                    )
    Luke John Flint, a/k/a "coronavaccine.center";                  )
     "coronavaccine.today"; "coronatesting.site";                   )
    "coronatesting.center"; "coronavaccine.shop";                   )
  "coronavaccine.club"; and "covid19vaccine.center"                 )
                           Defendant(s)                             )

                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Luke John Flint
                                           2839 Brownsboro Road
                                           Louisville, KY 40202




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                1LFROH6(OYHU
                                :LOOLDP)&DPSEHOO
                                $VVLVWDQW8QLWHG6WDWHV$WWRUQH\V
                                :HVW%URDGZD\
                                /RXLVYLOOH.<

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:
                                                                                         Signature of Clerk or Deputy Clerk
             Case 3:20-cv-00489-CHB Document 1-2 Filed 07/10/20 Page 2 of 2 PageID #: 9


AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
